Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 30, 2022

                                     No. 04-20-00482-CV

                        CRVI RIVERWALK HOSPITALITY, LLC,
                                    Appellant

                                               v.

                   425 SOLEDAD, LTD. AND 425 LONELINESS, LTD.,
                                     Appellees

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-CI-20826
                       Honorable Mary Lou Alvarez, Judge Presiding


                                        ORDER

      On August 23, 2022, appellees filed a motion for a thirty-day extension of time to file the
motion for rehearing, originally due August 25, 2022. The extension is granted. Appellees are
ordered to file a motion for rehearing no later than September 26, 2022.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of August, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court